NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                    IN THE DISTRICT COURT OF APPEAL

                                    OF FLORIDA

                                    SECOND DISTRICT


MICHAEL CAPESTANY,                  )
                                    )
          Appellant,                )
                                    )
v.                                  )         Case No. 2D18-4491
                                    )
EUGENIA MCQUIGG,                    )
                                    )
             Appellee.              )
                                    )

Opinion filed November 27, 2019.

Appeal from the Circuit Court for
Pinellas County; Pamela A.M.
Campbell, Judge.

Michael Capestany, pro se.

Eugenia McQuigg, pro se.


PER CURIAM.


             Affirmed.


LaROSE, LUCAS, and ATKINSON, JJ., Concur.